Electronically Filed
                                                        Supreme Court
                                                        SCPW-16-0000687
                                                        29-DEC-2016
                                                        03:10 PM

                          SCPW-16-0000687

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  STACY MONIZ, TRUSTEE OF THE UNRECORDED STACY MONIZ REVOCABLE
 TRUST DATED JANUARY 22, 2013; JO ANNE N. MONIZ, TRUSTEE OF THE
   UNRECORDED JO ANNE N. MONIZ TRUST DATED FEBRUARY 12, 1999;
         ANTONIA L. MONIZ; and JOHN MONIZ, Petitioners,

                                 vs.

    THE HONORABLE KATHLEEN N.A. WATANABE, JUDGE OF THE CIRCUIT
 COURT OF THE FIFTH CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

    COMMERCIAL PROPERTIES, LIMITED, a Hawai#i corporation; SANDY
POEHNELT; PUA#A #ILI #OI #OI OHANA LLC, a Hawai#i limited liability
   company; and THE RIGHT SLICE LLC, a Hawai#i limited liability
company; MARY C. WALSH, AS TRUSTEE OF TRUST A, A SUB-TRUST OF THE
  BEATRICE DUARTE LIVING TRUST CREATED UNDER AN UNRECORDED TRUST
AGREEMENT DATED SEPTEMBER 24, 1991, AS AMENDED AND RESTATED IN AN
   UNRECORDED DOCUMENT DATED JULY 14, 2008, AND AS TRUSTEE DATED
 JANUARY 16, 2002, AS AMENDED AND RESTATED THE 28TH DAY OF JULY,
         2008, AS IT MAY BE FURTHER AMENDED, Respondents.


                         ORIGINAL PROCEEDING
                        (CIV. NO. 15-1-0087)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners’ petition for writ of

mandamus, filed on October 17, 2016, the documents attached

thereto and submitted in support thereof, and the record, it

appears that petitioners are currently seeking relief in the

Intermediate Court of Appeals in CAAP-16-0000820.     Petitioners,
therefore, fail to demonstrate that they are entitled to the

requested writ of mandamus.   See Kema v. Gaddis, 91 Hawai#i 200,

204-05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, December 29, 2016.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2